Citation Nr: 0432127	
Decision Date: 12/03/04    Archive Date: 12/14/04

DOCKET NO.  03-23 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran served on active duty from August 1948 until 
August 1950.  He also served in the United States Army 
Reserves from August 1950 until August 1955.

In January 1999, the RO received the veteran's claim of 
entitlement to service connection for a right knee 
disability.  A February 2003 RO decision denied the veteran's 
claim.  The veteran disagreed with the February 2003 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in July 2003

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for a right knee 
disability.  In essence, he contends that a current right 
knee disability is related to an injury suffered in 
1949 while serving on active duty.  Specifically, the veteran 
has contended that he suffered a right knee injury during a 
football game while stationed in Germany in the fall of 1949.  
For the reasons explained immediately below, the Board has 
found that a remand is in order.

Reasons for remand

Service medical records

In April 2001 the RO requested the veteran's service medical 
records.  Medical records furnished in response to the RO's 
request cover the period of the veteran's active service.  In 
his February 2003 Notice of Disagreement, the veteran 
asserted that the service medical records associated with the 
file were incomplete.    

Medical records which have been associated with the veteran's 
VA claims folder  show some minor fire and water damage, 
probably due to a July 1973 fire at the National Personnel 
Records Center in St. Louis, Missouri.  Given the condition 
of the records, it is unclear whether or not additional 
records were destroyed or rendered illegible and removed.  
Under these circumstances, the agency of original 
jurisdiction should take appropriate steps to determine 
whether any additional service medical records are available.  
See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) [VA's 
efforts to obtain service department records shall continue 
until the records are obtained or unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile].

Medical nexus opinion

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the United Sates Court of Appeals for Veterans 
Claims held that where there is evidence of record satisfying 
the first two requirements for service connection (a current 
disability and in-service disease or injury), but there is 
not of record competent medical evidence addressing the third 
requirement (a nexus between the current disability and 
active service), VA errs in failing to obtain such a medical 
nexus opinion.  So it is in this case.

The evidence of record indicates that the veteran has a 
current disability of the right knee.  Specifically, a May 
2000 VA examination indicates x-ray evidence of 
osteoarthritis in the right knee.  Service medical records 
currently associated with the file include a treatment record 
from the 11th Field Hospital in Stuttgart, Germany which 
indicates a September 8, 1949 line of duty injury to the 
veteran's right knee with follow-up treatment.  The September 
1949 treatment record therefore establishes the basis for 
finding evidence of an in-service injury.  

Hickson elements (1) and (2) are at least arguably satisfied.  
None of the medical records currently associated with the 
file include a nexus opinion concerning the veteran's right 
knee disorder.  Therefore, the Board finds that a medical 
nexus opinion is necessary prior to reaching a decision in 
the veteran's case.  See Charles, supra; see also 38 C.F.R. 
§ 3.159 (2003).  
 
Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should take appropriate steps to 
determine whether any additional service 
medical records exist.  If it is 
determined that additional records do 
exist and can be located, appropriate 
steps should be taken to secure those 
additional service medical records and 
associate them with the veteran's VA 
claims folder.  If no additional records 
exist, this should be documented in the 
claims folder.   

2.  After the completion of the 
foregoing, VBA should arrange for an 
appropriate medical specialist review the 
record and to provide a nexus opinion as 
to whether any current right knee 
disability currently found is as likely 
as not related to the in-service injury 
of the right knee.  If the medical 
specialist deems it to be necessary, the 
veteran should undergo a VA examination 
and/or diagnostic testing.  The 
specialist's report should be associated 
with the veteran's VA claims folder.  

3.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the veteran's claim.  
If the claim remains denied, VBA should 
issue a supplemental statement of the 
case, and the veteran and his 
representative should be allowed an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


